DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figured 1A and 1B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, and 9-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Um et al. (US Patent No. 10,923,040).
a) regarding claim 1:
Um et al. discloses a  shift register unit (Figure 7), comprising: 
an input circuit , a first control circuit, and an output circuit, 
wherein the input circuit (T1) is configured to receive an input signal (EVST) and control a level of a first control node (Q node) according to the input signal (EVST) in response to a first clock signal (ECLK1); 
the first control circuit (T2-T4) is configured to control a level of a first node (QB node) under control of the level of the first control node (Q node) and the first clock signal (ECLK1); and 
the output circuit (T8) is configured to receive a first voltage (VEH) of a first voltage terminal and output the first voltage to an output terminal (EM) under control of the level of the first node (QB node).
b) regarding claim 3:
Um et al. discloses the shift register unit according to claim 1, wherein the input circuit comprises a first transistor (T1), a gate electrode of the first transistor is connected to a first clock signal terminal to receive the first clock signal (ECLK1), a first electrode of the first transistor is connected to an input terminal to receive the input signal (EVST), and a second electrode of the first transistor is connected to the first control node (Q node).
c) regarding claim 4:

d) regarding claims 9-11:
Um et al. discloses claim 1, further comprising a second control maintaining circuit (T7), wherein the second control maintaining circuit is configured to perform noise reduction on the output terminal under control of the level of the first control node.
e) regarding claim 12:
Um et al. discloses a gate driving circuit, comprising a plurality of cascaded shift register units according to claim 1, wherein an input terminal of each of the shift register units except for a first shift register unit is connected to an output terminal of a previous shift register unit (Figure 6).
f) regarding claim 13:
Um et al discloses a display device, comprising the gate driving circuit according to claim 12 (Figure 1).
g) regarding claims 14 and 15:
Um et al. discloses a driving method for driving the shift register unit according to claim 1, comprising: in a first phase, performing first control on the first control node according to the input signal and in response to the first clock signal by the input circuit, performing the first control on the first node under control of the level of the first control node and the first clock signal by the first control circuit, and outputting a first level by .

Allowable Subject Matter
Claims 2, 5-8 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to disclose or make obvious a shift register unit, wherein the first control circuit comprises a second node control sub-circuit, a second control node control sub- circuit, a second control sub-circuit, and a first node control sub-circuit, wherein the second node control sub-circuit is configured to control a level .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick O'Neill whose telephone number is (571)270-1677.  The examiner can normally be reached on Monday- Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/PATRICK O NEILL/           Primary Examiner, Art Unit 2842